Citation Nr: 0808349	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 2002 to May 2003 
and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which granted service connection for major 
depressive disorder and lumbar strain and assigned 30 percent 
and 10 percent evaluations respectively effective March 14, 
2005. 


FINDINGS OF FACT

1.  Major depressive disorder is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The veteran's lumbosacral strain is not manifested by 
forward flexion of the thoracolumbar spine less than 60 
degrees; or a combined range of thoracolumbar motion less 
than 120 degrees, by muscle spasm or guarding enough to 
result in an abnormal gait or spinal contour.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2007).

2.  The criteria for an initial rating higher than 10 percent 
for lumbosacral strain
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial ratings

The veteran seeks initial evaluations in excess of the 
currently assigned for her service connected major depressive 
disorder and lumbosacral strain.  This appeal arises from an 
initial grant of service connection, which assigned the 
initial disability evaluations.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Major depressive disorder

In a rating decision in August 2005, the RO granted service 
connection for major depressive disorder and assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Under Diagnostic Codes 9434 for major depressive disorder, a 
30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

At a June 2005 VA examination, the veteran was lucid, 
logical, and goal directed.  She denied hallucinations and 
delusions.  The examiner noted that the veteran's symptoms 
were more closely related to a depressive disorder than to 
post-traumatic stress disorder.  There were no examples of 
inappropriate behavior.  She denied suicidal and homicidal 
ideation.  She was able to maintain minimal personal hygiene.  
She was oriented times three.  She did report memory 
impairment.  She also reported some ritualistic behavior, 
specifically she has to mop, sweep, and take out the garbage 
every day when she got up and could not leave the house 
without it being very organized.  There were no problems with 
panic attacks.  Her mood was depressed.  Her affect was 
restricted.  She reported sleeping okay for eight hours a 
night.  

The examiner noted that although the veteran did not meet the 
criteria for post-traumatic stress disorder, she reported 
exaggerated startle response where loud noises disrupted what 
she was doing and she felt a sense of despair and 
hopelessness and wanted to identify the noise.  She had some 
memories of doing escort duty with very poor people and felt 
sympathy for them.  She reported that she avoided going to 
her mother's neighborhood because there were Muslims there 
and she did not want to see Muslim people, although she was 
not afraid, she would not clarify her reactions.

The veteran indicated that she had reconciled with her son's 
father and had been with him since 2000.  While the veteran 
stated that she was unemployed, she was seeking employment.

The veteran was assessed a Global Assessment of Functioning 
(GAF) score of 58.

Under Diagnostic Code 9434, the documented symptoms anxiety, 
depressed mood, and sleep disturbance are indicative of the 
criteria for a 30 percent rating.  In the absence of symptoms 
meeting the criteria for a 50 percent rating, such as 
circumstantial or stereotyped speech, short or long term 
memory impairment, impaired judgment or abstract thinking, 
the disability picture does not more nearly approximate or 
equate to the criteria for a 50 percent rating.

The veteran was assigned a GAF score of 58.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness".  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. (1994) 
(DSM-IV).  Under DSM-IV, GAF scores of 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent and at no time during the appeal period was there an 
increase in severity to warrant a staged rating.

B.  Lumbosacral strain

In a rating decision in August 2005, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, a lumbosacral strain is evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the code, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

At a June 2005 VA examination, the veteran reported low back 
pain without radiation.  The veteran did not use a walker, 
cane, or brace.  She could walk one mile within one hour.

The examination showed range of motion of the thracolumbar 
spine as forward flexion from 0 to 90 degrees; backward 
extension from 0 to 30 degrees; left and right lateral 
flexion from 0 to 30 degrees; and right and left lateral 
rotation from 0 to 30 degrees.  

Four repeated movements of the lumbar spine showed no change 
in range of motion, no increase in pain, fatigue, weakness or 
lack of endurance.  Evidence of painful motion was noted as 
minor.  There were no muscular spasms noted.  There was no 
weakness noted.  The veteran did not have tenderness over the 
spine area, but did experience weakness over the paralumbar 
muscles.  There was no kyphosis or scoliosis noted.  

The examiner noted sensory as negative.  Motor was 5 by 5, 
reflexes were 2+, rectal was negative, and Lasegue's sign was 
negative.  There were no vertebral fractures and the Waddell 
test was negative.  There was no intervertebral disc 
syndrome.  X-rays showed no spondylolisthesis seen; some 
straightening of normal lumbar lordosis was noted; disc 
spaces and vertebral body heights were well maintained.

The VA examination showed thoracolumbar flexion to 90 degrees 
with minor pain noted.  Hence, while limited, the lumbosacral 
strain is not manifested by a limitation of forward 
thoracolumbar flexion to 60 degrees or less.  Further, there 
is no evidence of a muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As such, 
the preponderance of the evidence is against assigning a 
rating in excess of 10 percent.

In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  Significantly, however, the 
veteran is service connected only for a lumbosacral strain.  
She is not service connected for intervertebral disc 
syndrome.  Hence, consideration of these other codes is not 
in order.  Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; however, at no 
time has evidence of such signs as disuse muscle atrophy, or 
incoordination on use due to the lumbosacral strain been 
clinically demonstrated.  Hence, an increased rating under 
these regulations is not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's May 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately her responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  As for the issues of increased initial evaluations for 
the veteran's service connected disabilities, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluations 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  She appealed the disability 
evaluations assigned to the back and major depressive 
conditions.  As the appeal is being denied herein, any such 
issues are moot.  In addition, she was later provided with 
information concerning relevant diagnostic codes and their 
application, and made statements, through her representative 
indicating actual knowledge of what would be required for the 
increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for increased 
evaluations.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records and VA examinations. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


